Order entered February 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00707-CR
                                      No. 05-14-00708-CR
                                      No. 05-14-00709-CR

                        TERRY WILLIAM STRACHAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 296-80709-2013, 296-80710-2013, 296-80940-2013

                                           ORDER
       Counsel has filed an Anders brief for the above appeals. After reviewing the brief, we

conclude it does not comply with the requirements of Anders v. California, and its progeny.

Specifically, while presenting the procedural history of the case and making statements that

appellant’s pleas were voluntary, he received effective assistance of counsel, and he was

sentenced within the punishment ranges for the offenses, counsel does not discuss the plea

proceedings, address the factual bases for the conclusions made, or cite any case law or statutory

authority regarding the admonishments given, the effectiveness of counsel, or the applicable

punishment ranges for the offenses. Moreover, an Anders brief is a brief in support of a motion
to withdraw as counsel, and not motion to withdraw has been filed. Accordingly, we STRIKE

the Anders brief filed on February 11, 2015.

        We ORDER counsel to file, within THIRTY DAYS of the date of this order, either a

motion to withdraw supported by a brief that complies with the requirements of Anders and its

progeny, or a brief raising issues on the merits.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/   ADA BROWN
                                                          JUSTICE